1    GUTRIDE SAFIER LLP
       Seth A. Safier (Bar No. 197427)
2      Marie A. McCrary (Bar No. 262670)
     100 Pine Street, Suite 1250
3    San Francisco, CA 94111
     Telephone:     (415) 639-9090
4    Facsimile:     (415) 449-6469
5    Attorneys for Plaintiffs
6
     SINGER CASHMAN LLP
7      Adam S. Cashman (Bar No. 255063)
       acashman@singercashman.com
8      Doug Tilley (Bar No. 265997)
       dtilley@singercashman.com
9    505 Montgomery Street, Suite 1100
     San Francisco, CA 94111
10   Telephone:    (415) 500-6080
     Facsimile:    (415) 500-6080
11
     Attorneys for Eventbrite, Inc.
12
13                                     UNITED STATES DISTRICT COURT
14                                   NORTHERN DISTRICT OF CALIFORNIA
15                                          SAN FRANCISCO DIVISION
16
17   SHERRI SNOW and LINDA CONNER, as                            CASE NO. 3:20-CV-03698-WHO
     individuals, on behalf of themselves, the
18   general public and those similarly situated,
                                                                 STIPULATION AND PROPOSED ORDER
                       Plaintiffs,                               RE: BRIEFING SCHEDULE RE:
19                                                               DEFENDANT EVENTBRITE, INC.’S
20   v.                                                          SECOND MOTION TO COMPEL
                                                                 ARBITRATION
21   EVENTBRITE, INC.,                                           [Civil L.R. 6-1(b), 6-2]

22                     Defendant.                                Complaint Filed: June 4, 2020

23
24
25
26
27
28
                                                           -1-
          STIPULATION AND PROPOSED ORDER RE: BRIEFING SCHEDULE RE: DEFENDANT EVENTBRITE, INC.’S SECOND MOTION TO
                                                   COMPEL ARBITRATION
                                                 CASE NO. 3:20-CV-03698-WHO
1           Pursuant to Civil L.R. 6-1(b) and 6-2, Plaintiffs Sherri Snow and Linda Conner (collectively,
2    “Plaintiffs”) and Defendant Eventbrite, Inc. (“Eventbrite” and, together with Plaintiffs, the “Parties”),
3    through their undersigned counsel, hereby stipulate and agree as follows regarding the briefing
4    schedule regarding Eventbrite’s Second Motion to Compel Arbitration:
5           WHEREAS, Plaintiffs initiated this action on June 4, 2020 (see Dkt. No. 1);
6           WHEREAS, on June 9, 2020, Eventbrite agreed to accept service electronically, in exchange
7    for a 30 day extension of time to respond to that Complaint;
8           WHEREAS, on July 28, 2020, the Parties submitted a stipulation in which (a) Eventbrite
9    advised the Court of its intent to file a motion to compel arbitration of Plaintiffs’ claims; (b) the
10   Parties agreed that Plaintiffs would receive specified arbitration-related discovery; (c) the Parties
11   proposed a briefing and hearing schedule for Eventbrite’s motion to compel arbitration; and (d) the
12   Parties proposed a schedule for Eventbrite to respond to the Complaint in the event its motion to
13   compel arbitration was denied (see Dkt. No. 12);
14          WHEREAS, on August 10, 2020, the Court modified and entered the Parties’ stipulation (see
15   Dkt. No. 16);
16          WHEREAS, on August 31, 2020, Eventbrite filed its motion to compel arbitration (see Dkt.
17   No. 18);
18          WHEREAS, on October 19, 2020, the Court denied Eventbrite’s motion to compel arbitration
19   (see Dkt. No. 22);
20          WHEREAS, on October 30, 2020, Eventbrite informed Plaintiff of its intention to file a
21   renewed motion to compel arbitration and Plaintiff agreed to a seven-day extention of Eventbrite’s
22   deadline to respond to the Complaint while the Parties met and conferred on Evenbrite’s motion;
23          WHEREAS, on November 2, 2020, the Court entered the Parties’ stipulation (see Dkt. No.
24   24);
25          WHEREAS, on November 16, 2020, Eventbrite filed its second motion to compel arbitration
26   (see Dkt. No. 27, Eventbrite’s “Motion”);
27
28
                                                         -1-
       STIPULATION AND PROPOSED ORDER RE: BRIEFING SCHEDULE RE: DEFENDANT EVENTBRITE, INC.’S SECOND MOTION TO
                                                COMPEL ARBITRATION
                                              CASE NO. 3:20-CV-03698-WHO
1           WHEREAS, on November 25, 2020, in light of the Thanksgiving holiday, the Parties filed a
2    stipulation in which they agreed to a seven-day extension of both Plaintiffs’ deadline to file an
3    opposition to Eventbrite’s Motion and Eventbrite’s deadline to file a reply in support of its Motion
4    (See Dkt. No. 32);
5           WHEREAS, on November 30, 2020, the Court entered the Parties’ stipulation (see Dkt. No.
6    33);
7           WHEREAS, on December 1, 2020, Plaintiffs served a second set of arbitration-related
8    Requests for Production and Interrogatories, as well as a Notice of Deposition for Nick Popoff, on
9    Eventbrite (Plaintiffs’ “Second Arbitration Discovery Requests”);
10          WHEREAS, on December 7, 2020, the Parties filed a stipulation in which Eventbrite agreed
11   to respond to Plaintiffs’ second set of arbitration-related discovery and, to accommodate said
12   discovery, to modify the briefing schedule on Eventbrite’s Motion (see Dkt. No. 36);
13          WHEREAS, on December 8, 2020, the Court entered the Parties’ stipulation (see Dkt. No.
14   37);
15          WHEREAS, on January 15, 2021, Eventbrite responded to Plaintiffs’ second set of
16   arbitration-related discovery and produced corresponding documents;
17          WHEREAS, on Feburary 19, 2021, the Parties filed a joint discovery letter brief concerning
18   Eventbrite’s response to Plaintiffs’ second set of arbitration-related discovery (see Dkt. No. 42);
19          WHEREAS, the Parties agreed to delay the deposition of Nick Popoff until after the issues in
20   the Parties’ joint discovery dispute letter was resolved by the Court;
21          WHEREAS, on February 22, 2021, the Court ordered Eventbrite to “produce the requested
22   templating files for the 14 dates previously identified in the production requests and [to] produce the
23   dates on which the other files at issue were created or modified, and related metadata” (see Dkt. No.
24   43);
25          WHEREAS, on March 15, 2021, the Parties filed a stipulation staying Plaintiffs’ deadline to
26   respond to Eventbrite’s Motion pending Eventbrite’s production of the ordered documents and the
27   deposition of Nick Popoff (see Dkt. No. 44);
28
                                                        -1-
       STIPULATION AND PROPOSED ORDER RE: BRIEFING SCHEDULE RE: DEFENDANT EVENTBRITE, INC.’S SECOND MOTION TO
                                                COMPEL ARBITRATION
                                              CASE NO. 3:20-CV-03698-WHO
1           WHEREAS, on March 17, 2021, the Court entered the Parties’ stipulation (see Dkt. No. 45);
2           WHEREAS, on March 30, 2021, the Parties filed a stipulation in which Eventbrite agreed to
3    produce the ordered documents by April 16, 2021, and the Parties agreed on a timeline for deposing
4    Nick Popoff and for modifying modify the briefing schedule on Eventbrite’s Motion (see Dkt. No.
5    46);
6           WHEREAS, on March 31, 2021, the Court entered the Parties’ stipulation (see Dkt. No. 47);
7           WHEREAS, on June 3, 2021, by agreement of the parties, after resolving issues relating to
8    Eventbrite’s production, and to accommodate Eventbrite’s scheduling considerations, Plaintiffs
9    deposed Nick Popoff;
10          WHEREAS, the Parties met and conferred on June 11, 2021, upon Plaintiffs’ request for
11   additional time to complete their Opposition to Eventbrite’s Motion, and agreed to modify the
12   briefing schedule to accommodate such request; and
13          WHEREAS, there is currently no trial date set, nor are there any other case deadlines
14   calendared, so the Parties do not anticipate that this extension would have a significant impact on the
15   case calendar.
16          THEREFORE, it is hereby stipulated and agreed as follows:
17              1. Plaintiffs’ deadline to respond to Eventbrite’s Second Motion to Compel Arbitration
18                    shall be extended to June 30, 2021; and
19              2. Eventbrite’s Reply to Plaintiffs’ Response to its Second Motion to Compel Arbitration
20                    shall be extended to July 30, 2021.
21
22   Respectfully submitted,
23
24   Date: June 15, 2021                        GUTRIDE SAFIER LLP
25
                                                By: /s/ Seth A. Safier
26                                                  Seth A. Safier
                                                    Marie A. McCrary
27                                                  Attorneys for Plaintiffs

28
                                                        -1-
       STIPULATION AND PROPOSED ORDER RE: BRIEFING SCHEDULE RE: DEFENDANT EVENTBRITE, INC.’S SECOND MOTION TO
                                                COMPEL ARBITRATION
                                              CASE NO. 3:20-CV-03698-WHO
1
     Date: June 15, 2021                       SINGER CASHMAN LLP
2
                                               By: /s/ Adam S. Cashman
3
                                                   Adam S. Cashman
4                                                  Doug Tilley
                                                   Attorneys for Eventbrite, Inc.
5
6
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
7
8
9    Dated: ____________, 2021                                ________________________________
                                                              HON. WILLIAM H. ORRICK
10                                                            UNITED STATES DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        -1-
       STIPULATION AND PROPOSED ORDER RE: BRIEFING SCHEDULE RE: DEFENDANT EVENTBRITE, INC.’S SECOND MOTION TO
                                                COMPEL ARBITRATION
                                              CASE NO. 3:20-CV-03698-WHO
1                  ATTESTATION PURSUANT TO LOCAL RULE 5-1(I)(3)
2           I, Seth A. Safier, am the ECF user whose identification and password are being used to file
3    this Stipulation re: Document Production and Briefing Schedule re: Eventbrite’s Second Motion to
4    Compel Arbitration. In compliance with L.R. 5-1(i)(3), I hereby attest that Eventbrite’s counsel,
5    Adam S. Cashman, concurs in this filing.
6
7    Dated: June 14, 2021                          By: /s/ Seth A. Safier
                                                      Seth A. Safier
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        -1-
       STIPULATION AND PROPOSED ORDER RE: BRIEFING SCHEDULE RE: DEFENDANT EVENTBRITE, INC.’S SECOND MOTION TO
                                                COMPEL ARBITRATION
                                              CASE NO. 3:20-CV-03698-WHO
